Citation Nr: 0113120	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-16 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
postoperative right inguinal hernia repair.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October to November 1970, 
less than 90 consecutive days of service, and unverified 
service in the Reserves from 1974 to 1979.  With respect to 
the issues on appeal, he had active duty for training 
(ACDUTRA) in June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that, in the May 1999 decision, the RO 
adjudicated the issue of whether new and material evidence 
had been submitted to reopen the claim for service connection 
for a right knee disorder.  A review of the record reveals, 
however, that the issue of entitlement to service connection 
for a right knee disorder had never been adjudicated before 
in this case.  In other words, there is no prior final 
decision to reopen with respect to this issue.  Therefore, in 
light of the procedural history, the Board will address this 
issue on a direct service-connection basis, and not as a 
claim to reopen.

A hearing was held on March 6, 2001 before Bettina S. 
Callaway, a member of the Board sitting in Washington, DC, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000) and who 
is rendering the determination in this case. 

Also on the day of the hearing, the veteran submitted 
additional evidence with a waiver of RO consideration in 
accordance with 38 C.F.R. § 20.1304 (2000).


FINDINGS OF FACT

1.  In the last unappealed decision, dated in June 1980, the 
RO denied the veteran's claims to reopen the issues of 
service connection for left knee and right ankle disorders.

2.  The evidence received since the RO's June 1980 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  In an unappealed decision, dated in June 1980, the RO 
denied the veteran's claims to reopen the issues of service 
connection for left knee and right ankle disorders, and it is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  The evidence received since the June 1980 RO decision is 
new and material, and the veteran's claims are reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once a Board or a RO decision becomes final under 38 U.S.C.A. 
§§ 7104(b) or 7105(c) (West 1991), "the Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In a decision of August 1973, the Board denied the veteran's 
original claim of entitlement to service connection for left 
knee disorder on the basis that the veteran's diagnosed 
disorder, chondromalacia of the left knee, was a preexisting 
disorder and was not aggravated by service.  In the same 
decision, the Board also denied the veteran's service 
connection claim for a right ankle disorder on the basis that 
the slight sprain documented in the service medical records 
was acute and transitory in nature and subsided without 
leaving any disability.  Accordingly, that decision was 
final.  

Subsequently, the record reveals that the veteran joined the 
military Reserves in 1974.  

In April 1977, the RO denied to reopen the veteran's claim 
for service-connection of the left knee because he had not 
submitted any new and material evidence to consider.  The 
veteran was notified of that decision by letter, but did not 
timely appeal the decision.

In May 1980, the veteran filed another claim with the RO.  On 
the application, the veteran noted that he had injured his 
left knee and right ankle during service in November 1970.  
In addition, however, he added that he had reinjured his left 
knee and right ankle during ACDUTRA in June 1979.  The RO 
denied to reopen the veteran's claims in a letter to the 
veteran dated June 1980 because he had not filed new and 
material evidence with respect to his claims.  The veteran 
did not timely appeal the decision.

In August 1997, the veteran submitted a claim to reopen the 
issues of service connection for left knee and right ankle 
disorders.  In May 1999, the RO denied the veteran's claim, 
noting the previous August 1973 Board decision and that the 
subsequent evidence submitted did not establish service 
incurrence or aggravation for left knee and right ankle 
disorders.  The veteran was notified of that decision by 
letter, and timely appealed this decision.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  

Available to the RO at the time of the last final decision in 
June 1980 were the appellant's service medical records from 
his original tour of active duty in 1970, various service 
medical records from the veteran's Reserve service dated 
between 1974 and 1979, post-service VA and non-VA medical 
records, and statements provided by the veteran.  Based on 
the evidence of record in June 1980, the RO denied the 
veteran's claim to reopen for left knee and right ankle 
disorders because it was not new and material.

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim in June 1980, 
and finds it to be new and material and sufficient to reopen 
because it includes several nexus opinions provided by E.S., 
M.D., the veteran's private physician, linking the veteran's 
current left knee and right ankle disorders to the veteran's 
original tour of active duty in 1970.  Because this evidence 
bears specifically upon the issue of the relationship between 
the claimed disabilities and the veteran's military service, 
Dr. E.S.'s opinions are new and material and the claim is 
reopened.

Given that the service connection claims for left knee and 
right ankle disorders are reopened, the RO must take further 
action with respect to these claims.  The Board will address 
these issues further in the REMAND section of this action.


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for left knee and right 
ankle disorders are reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issues on appeal.

The Board finds the medical evidence of record with respect 
to veteran's claims for entitlement to service connection for 
bilateral knee and right ankle disorders, as well as 
postoperative right inguinal hernia repair, based on 
aggravation, is inadequate for the following reasons.  First, 
Dr. E.S. maintains that he has reviewed the veteran's medical 
records and that, based on that review, determined that the 
veteran developed a left knee and right ankle disorder during 
service from October to November 1970.  Dr. E.S.'s opinions, 
however, conflict with the evidence in the veteran's service 
medical records.  This conflicting medical evidence must be 
resolved.  Therefore, the veteran must be examined for 
compensation purposes and the evidence of record must be 
reviewed as detailed in the instruction section of this 
remand below, prior to adjudicating these issues on appeal. 

Second, according to the veteran's May 1980 claims 
application, he indicated that he reinjured his left knee and 
right ankle during ACDUTRA in June 1979.  These claims are 
based on a separate theory of service connection that have 
not been fully developed.  In other words, the veteran 
claimed in May 1980, and echoed in a statement from the 
veteran received by the RO in September 2000, that he 
reinjured, and/or aggravated his left knee and right ankle in 
June 1979 during ACDUTRA.  Given that the RO's June 1980 
decision has been reopened, these separate theories of 
service connection must be adjudicated by the RO.

In this regard, it appears that the veteran's complete 
service medical records from his Reserve service may have not 
been associated with the claims file.  The RO should attempt 
to obtain these records if they are available.

In light of the veteran's claims, the Board notes that a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2000).  The United States Court of Appeals for 
Veterans Claims (Court) has held that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his claimed 
bilateral knee, right ankle, and post 
operative hernia residuals, and all 
related disability during the pendency of 
this claim.  After obtaining any 
necessary consent, the RO should request 
copies of any records that have not 
already been obtained.

2.  The RO should also attempt to obtain 
all service medical records for the 
veteran's period of active service from 
October to November 1970 and Reserve 
service from 1974 to 1979 from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri.  If additional 
service or Reserve medical records prove 
to be unavailable, this should be clearly 
documented within the claims file.

3.  If the RO is unsuccessful in 
obtaining the additional records 
described in the preceding paragraph, the 
veteran should be given the opportunity 
to respond, by independently attempting 
to obtain any additional records; and/or 
submitting alternative evidence, in 
accordance with Hayre v. West, 188 F.3d 
1327 (1999).

4.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

5.  Then, the veteran should be afforded 
an appropriate VA examination at the VA 
Medical Center in St. Petersburg, 
Florida, to determine the nature and 
extent of all current disability of the 
knees and the right ankle, as well as 
residuals of the postoperative hernia 
repair.  All indicated testing should be 
conducted.  All pertinent clinical 
findings should be reported in detail.  
The claims folder must be made available 
to and reviewed by the examiner in 
connection with the examination.  

a)  With respect to the bilateral 
knee disorder, at the conclusion of 
the evaluation, the examiner should 
offer an opinion, with a complete 
rationale, 1) whether the veteran 
had a preexisting bilateral knee 
disorder, to include chondromalacia, 
prior to his active duty service 
from October to November 1970; 2) If 
so, did the bilateral knee disorder 
increase in severity during military 
service, and, if so, 3( was such 
increase beyond the natural progress 
of the disease.  4) If the examiner 
determines that the veteran did not 
have a preexisting bilateral knee 
disorder prior to his active duty 
service from October to November 
1970, then the examiner should state 
whether it is at least as likely as 
not that any current bilateral knee 
disorder is due to, or aggravated 
by, an incident or injury during the 
veteran's active duty from October 
to November 1970 or his ACDUTRA in 
June 1979.  

b)  With respect to the right ankle 
disorder, the examiner should state 
whether it is at least as likely as 
not that any current right ankle 
disorder is due to, or aggravated 
by, an incident or injury during the 
veteran's active duty from October 
to November 1970 or his ACDUTRA in 
June 1979.

c)  With respect to the post 
operative residuals of the hernia 
repair, the examiner should state 
whether it is at least as likely as 
not that any current post operative 
residuals of the hernia repair are 
due to, or aggravated by, an 
incident or injury during the 
veteran's active duty from October 
to November 1970.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  Thereafter, the RO should ensure that 
all developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and adjudicate all of the issues on 
appeal on a direct basis as opposed to a 
new and material basis.

8.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



